UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06379 Nuveen Municipal Opportunity Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/14 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Municipal Opportunity Fund, Inc. (NIO) January 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 150.8% (100.0% of Total Investments) MUNICIPAL BONDS – 150.8% (100.0% of Total Investments) Alabama – 0.5% (0.3% of Total Investments) $ 6,850 Birmingham Waterworks and Sewerage Board, Alabama, Water and Sewerage Revenue Bonds, 1/17 at 100.00 AA+ $ 6,858,083 Series 2007A, 4.500%, 1/01/43 – BHAC Insured Arizona – 3.3% (2.2% of Total Investments) Apache County Industrial Development Authority, Arizona, Pollution Control Revenue Bonds, 3/22 at 100.00 Baa1 Tucson Electric Power Company, Series 20102A, 4.500%, 3/01/30 Arizona Health Facilities Authority, Hospital Revenue Bonds, Banner Health Systems, Series 1/22 at 100.00 AA– 2012A, 5.000%, 1/01/43 Arizona State University, Certificates of Participation, Resh Infrastructure Projects, Series 2005A: 5.000%, 9/01/25 – AMBAC Insured 3/15 at 100.00 AA– 5.000%, 9/01/27 – AMBAC Insured 3/15 at 100.00 AA– Arizona State University, System Revenue Bonds, Series 2005, 5.000%, 7/01/27 – AMBAC Insured 7/15 at 100.00 Aa3 Arizona State, Certificates of Participation, Department of Administration Series 2010B, 4/20 at 100.00 AA– 5.000%, 10/01/29 – AGC Insured Maricopa County Union High School District 210, Phoenix, Arizona, General Obligation Bonds, 7/14 at 100.00 AA (4) Series 2004A, 5.000%, 7/01/22 (Pre-refunded 7/01/14) – AGM Insured Mesa, Arizona, Utility System Revenue Bonds, Tender Option Bond Trust, Series 11032- 11034, 7/17 at 100.00 AA 15.419%, 7/01/26 – AGM Insured (IF) Phoenix Civic Improvement Corporation, Arizona, Junior Lien Wastewater System Revenue Bonds, 7/14 at 100.00 AA+ Series 2004, 5.000%, 7/01/27 – NPFG Insured Phoenix Civic Improvement Corporation, Arizona, Junior Lien Water System Revenue Bonds, Series 7/15 at 100.00 AAA 2005, 4.750%, 7/01/25 – NPFG Insured Phoenix Civic Improvement Corporation, Arizona, Subordinate Excise Tax Revenue Bonds, Civic 7/15 at 100.00 AA+ Plaza Expansion Project, Series 2005A, 5.000%, 7/01/41 – FGIC Insured Yavapai County Industrial Development Authority, Arizona, Hospital Revenue Bonds, Yavapai 8/23 at 100.00 Baa1 Regional Medical Center, Series 2013A, 5.250%, 8/01/33 Total Arizona Arkansas – 0.2% (0.1% of Total Investments) Arkansas State University, Student Fee Revenue Bonds, Beebe Campus, Series 2006, 5.000%, 9/15 at 100.00 A1 9/01/35 – AMBAC Insured California – 19.4% (12.8% of Total Investments) Alameda Corridor Transportation Authority, California, Revenue Bonds, Refunding Subordinate No Opt. Call BBB+ Lien Series 2004A, 0.000%, 10/01/20 – AMBAC Insured California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, Series 2005AC: 30 5.000%, 12/01/24 (Pre-refunded 12/01/14) – NPFG Insured 12/14 at 100.00 AAA 5.000%, 12/01/24 (Pre-refunded 12/01/14) – NPFG Insured 12/14 at 100.00 Aa1 (4) 5.000%, 12/01/24 (Pre-refunded 12/01/14) – NPFG Insured 12/14 at 100.00 AAA 25 5.000%, 12/01/27 (Pre-refunded 12/01/14) – NPFG Insured 12/14 at 100.00 AAA 5.000%, 12/01/27 (Pre-refunded 12/01/14) – NPFG Insured 12/14 at 100.00 Aa1 (4) 5.000%, 12/01/27 (Pre-refunded 12/01/14) – NPFG Insured 12/14 at 100.00 AAA California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard 8/22 at 100.00 AA Children’s Hospital, Series 2012A, 5.000%, 8/15/51 California Health Facilities Financing Authority, Revenue Bonds, Saint Joseph Health System, 7/23 at 100.00 AA– Series 2013A, 5.000%, 7/01/37 California Health Facilities Financing Authority, Revenue Bonds, Stanford Hospitals and Clinics, Tender Option Bond Trust 3294: 9.333%, 2/15/20 (IF) (5) No Opt. Call AA– 9.333%, 2/15/20 (IF) (5) No Opt. Call AA– 9.325%, 2/15/20 (IF) (5) No Opt. Call AA– California State, General Obligation Bonds, Series 2004, 5.000%, 6/01/31 – AMBAC Insured 12/14 at 100.00 A1 Coachella Valley Unified School District, Riverside County, California, General Obligation 8/15 at 100.00 A1 (4) Bonds, Series 2005A, 5.000%, 8/01/26 (Pre-refunded 8/01/15) – FGIC Insured East Bay Municipal Utility District, Alameda and Contra Costa Counties, California, Water 6/15 at 100.00 AAA System Subordinated Revenue Bonds, Series 2005A, 5.000%, 6/01/27 – NPFG Insured Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 2013A: 5.750%, 1/15/46 1/24 at 100.00 BBB– 6.000%, 1/15/49 1/24 at 100.00 BBB– Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 A2 Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/38 – FGIC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.000%, 6/01/33 6/17 at 100.00 B Hayward Redevelopment Agency, California, Downtown Redevelopment Project Tax Allocation Bonds, 3/16 at 100.00 A– Series 2006, 5.000%, 3/01/36 – SYNCORA GTY Insured Kern Community College District, California, General Obligation Bonds, Series 2006, 0.000%, No Opt. Call Aa2 11/01/24 – AGM Insured Los Angeles Harbors Department, California, Revenue Bonds, Series 2006A, 5.000%, 8/01/22 – 8/16 at 102.00 AA FGIC Insured (Alternative Minimum Tax) Los Angeles Unified School District, California, General Obligation Bonds, Series 2006F, 7/16 at 100.00 Aa2 5.000%, 7/01/24 – FGIC Insured Mount San Antonio Community College District, Los Angeles County, California, General 8/35 at 100.00 AA Obligation Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/43 Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A, 0.000%, 8/01/38 – 8/29 at 100.00 AA– AGC Insured Poway Redevelopment Agency, California, Tax Allocation Bonds, Paguay Redevelopment Project, Series 2001: 5.200%, 6/15/30 – AMBAC Insured 6/14 at 100.00 N/R 5.125%, 6/15/33 – AMBAC Insured 6/14 at 100.00 N/R Redding, California, Electric System Revenue Certificates of Participation, Series 2005, 6/15 at 100.00 A 5.000%, 6/01/30 – FGIC Insured Redlands Unified School District, San Bernardino County, California, General Obligation Bonds, 7/14 at 100.00 AA– Series 2003, 5.000%, 7/01/26 – AGM Insured Riverside Community College District, California, General Obligation Bonds, Series 2005, 8/15 at 100.00 AA 5.000%, 8/01/22 – AGM Insured Riverside County Transportation Commission, California, Toll Revenue Senior Lien Bonds, Series 6/23 at 100.00 BBB– 2013A, 5.750%, 6/01/48 Sacramento County Sanitation District Financing Authority, California, Revenue Bonds, Series 12/15 at 100.00 AA 2005B, 4.750%, 12/01/21 – FGIC Insured San Francisco Airports Commission, California, Revenue Bonds, San Francisco International 5/23 at 100.00 A+ Airport, Governmental Purpose, Second Series 2013B, 5.000%, 5/01/43 San Joaquin Hills Transportation Corridor Agency, Orange County, California, Senior Lien Toll No Opt. Call Aaa Road Revenue Bonds, Series 1993, 0.000%, 1/01/21 (ETM) San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 5.250%, 1/15/30 – NPFG Insured 7/14 at 100.00 A 0.000%, 1/15/32 – NPFG Insured No Opt. Call A San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 A Project, Series 2006C, 4.250%, 8/01/30 – NPFG Insured Santa Ana Financing Authority, California, Lease Revenue Bonds, Police Administration and No Opt. Call A Housing Facility, Series 1994A, 6.250%, 7/01/24 – NPFG Insured Santa Clara Valley Water District, California, Water Revenue Bonds, Series 2006A, 3.750%, 6/16 at 100.00 Aa1 6/01/25 – AGM Insured Walnut Energy Center Authority, California, Electric Revenue Bonds, Turlock Irrigation 7/14 at 100.00 A+ District, Series 2004A, 5.000%, 1/01/34 – AMBAC Insured Total California Colorado – 4.9% (3.3% of Total Investments) Arkansas River Power Authority, Colorado, Power Revenue Bonds, Series 2006, 5.250%, 10/01/40 – 10/16 at 100.00 BBB– SYNCORA GTY Insured Aspen, Colorado, Sales Tax Revenue Bonds, Parks and Open Space, Series 2005B, 5.250%, 11/01/24 11/15 at 100.00 Aa2 (4) (Pre-refunded 11/01/15) – AGM Insured Colorado Department of Transportation, Certificates of Participation, Series 2004, 5.000%, 6/14 at 100.00 AA- (4) 6/15/25 (Pre-refunded 6/15/14) – NPFG Insured Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 1/23 at 100.00 A+ Series 2013A, 5.250%, 1/01/45 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Evangelical Lutheran Good 6/23 at 100.00 A– Samaritan Society Project, Series 2013, 5.625%, 6/01/43 Denver City and County, Colorado, Airport System Revenue Bonds, Subordinate Lien Series 2013B, 11/23 at 100.00 A 5.000%, 11/15/43 Douglas County School District RE1, Douglas and Elbert Counties, Colorado, General Obligation 12/14 at 100.00 Aa1 (4) Bonds, Series 2005B, 5.000%, 12/15/28 (Pre-refunded 12/15/14) – AGM Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B, 0.000%, No Opt. Call A 9/01/23 – NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A, 0.000%, 9/01/27 – No Opt. Call A NPFG Insured Jefferson County School District R1, Colorado, General Obligation Bonds, Series 2004, 5.000%, 12/14 at 100.00 Aa2 (4) 12/15/24 (Pre-refunded 12/15/14) – AGM Insured Poudre Tech Metro District, Colorado, Unlimited Property Tax Supported Revenue Bonds, 12/20 at 100.00 AA– Refunding & Improvement Series 2010A, 5.000%, 12/01/39 – AGM Insured Summit County School District RE-1, Summit, Colorado, General Obligation Bonds, Series 2004B, 12/14 at 100.00 Aa2 (4) 5.000%, 12/01/24 (Pre-refunded 12/01/14) – FGIC Insured University of Colorado Hospital Authority, Colorado, Revenue Bonds, Series 2012A, 5.000%, 11/15/42 11/22 at 100.00 A+ 15 University of Colorado, Enterprise System Revenue Bonds, Series 2005, 5.000%, 6/01/30 – 6/15 at 100.00 Aa2 FGIC Insured University of Colorado, Enterprise System Revenue Bonds, Series 2005: 5.000%, 6/01/30 (Pre-refunded 6/01/15) – FGIC Insured 6/15 at 100.00 Aa2 (4) 5.000%, 6/01/30 (Pre-refunded 6/01/15) – FGIC Insured 6/15 at 100.00 Aa2 (4) Total Colorado Connecticut – 0.2% (0.2% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Wesleyan University, 7/20 at 100.00 AA Series 2010G, 5.000%, 7/01/39 District of Columbia – 0.4% (0.3% of Total Investments) District of Columbia Student Dormitory Revenue Bonds, Provident Group – Howard Properties LLC 10/22 at 100.00 BBB– Issue, Series 2013, 5.000%, 10/01/45 Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 AA+ Tender Option Bond Trust 1606, 11.881%, 10/01/30 – AMBAC Insured (IF) (5) Total District of Columbia Florida – 17.7% (11.7% of Total Investments) Bay County, Florida, Water System Revenue Bonds, Series 2005, 5.000%, 9/01/24 – AMBAC Insured 9/15 at 100.00 Aa3 Broward County, Florida, Airport System Revenue Bonds, Series 2004L, 5.000%, 10/01/23 – 10/14 at 100.00 A+ AMBAC Insured Broward County, Florida, Airport System Revenue Bonds, Series 2004L, 5.000%, 10/01/23 10/14 at 100.00 A1 (4) (Pre-refunded 10/01/14) – AMBAC Insured Cape Coral, Florida, Water and Sewer Revenue Bonds, Refunding Series 2011, 5.000%, 10/01/41 – 10/21 at 100.00 AA– AGM Insured Clay County, Florida, Utility System Revenue Bonds, Series 2007: 5.000%, 11/01/27 – AGM Insured (UB) 11/17 at 100.00 AA 5.000%, 11/01/32 – AGM Insured (UB) 11/17 at 100.00 AA Collier County, Florida, Capital Improvement Revenue Bonds, Series 2005, 5.000%, 10/01/23 10/14 at 100.00 AA– (4) (Pre-refunded 10/01/14) – NPFG Insured Collier County, Florida, Gas Tax Revenue Bonds, Series 2005, 5.000%, 6/01/22 – AMBAC Insured 6/15 at 100.00 AA– Dade County Housing Finance Authority, Florida, Multifamily Mortgage Revenue Bonds, Siesta Pointe Apartments Project, Series 1997A: 5.650%, 9/01/17 – AGM Insured (Alternative Minimum Tax) 3/14 at 100.00 AA+ 5.750%, 9/01/29 – AGM Insured (Alternative Minimum Tax) 3/14 at 100.00 AA+ Escambia County School Board, Florida, Certificates of Participation, Series 2004, 5.000%, 2/15 at 100.00 A 2/01/22 – NPFG Insured Flagler County School Board, Florida, Certificates of Participation, Master Lease Revenue 8/15 at 100.00 AA– Program, Series 2005A, 5.000%, 8/01/30 – AGM Insured Flagler County, Florida, Capital Improvement Revenue Bonds, Series 2005, 5.000%, 10/01/30 – 10/15 at 100.00 A NPFG Insured 90 Florida Municipal Loan Council, Revenue Bonds, Series 2001A, 5.250%, 11/01/18 5/14 at 100.00 Baa1 Halifax Hospital Medical Center, Florida, Revenue Bonds, Series 2006, 5.500%, 6/01/38 – 6/18 at 100.00 AA– AGM Insured Hillsborough County Industrial Development Authority, Florida, Industrial Development Revenue No Opt. Call Aaa Bonds, University Community Hospital, Series 1994, 6.500%, 8/15/19 – NPFG Insured (ETM) Hillsborough County School Board, Florida, Certificates of Participation, Master Lease 7/15 at 100.00 Aa2 Program, Series 2005A, 5.000%, 7/01/26 – NPFG Insured Hillsborough County, Florida, Revenue Refunding Bonds, Tampa Bay Arena, Series 2005, 5.000%, 10/15 at 100.00 AA+ 10/01/25 – FGIC Insured Indian River County School Board, Florida, Certificates of Participation, Series 2005, 5.000%, 7/15 at 100.00 A+ 7/01/22 – NPFG Insured Indian Trace Development District, Florida, Water Management Special Benefit Assessment Bonds, Series 2005: 5.000%, 5/01/25 – NPFG Insured 5/15 at 102.00 Baa1 5.000%, 5/01/27 – NPFG Insured 5/15 at 102.00 Baa1 JEA, Florida, Water and Sewerage System Revenue Bonds, Crossover Refunding Series 2007B, 10/14 at 100.00 AA 5.000%, 10/01/24 – NPFG Insured Lee County, Florida, Airport Revenue Refunding Bonds, Series 2011A, 5.375%, 10/01/32 – AGM 8/21 at 100.00 AA– Insured (Alternative Minimum Tax) Lee County, Florida, Local Option Gas Tax Revenue Bonds, Series 2004, 5.000%, 10/01/20 – 10/14 at 100.00 A2 FGIC Insured Lee County, Florida, Transportation Facilities Revenue Bonds, Series 2004B, 5.000%, 10/01/21 – 10/14 at 100.00 A– AMBAC Insured Lee Memorial Health System, Florida, Hospital Revenue Bonds, Series 2007A, 5.000%, 4/01/32 – 4/17 at 100.00 A NPFG Insured Leesburg, Florida, Utility Revenue Bonds, Series 2007, 5.000%, 10/01/37 – NPFG Insured 10/17 at 100.00 Aa3 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Refunding Series 2012A: 5.000%, 10/01/30 (Alternative Minimum Tax) No Opt. Call A 5.000%, 10/01/31 (Alternative Minimum Tax) No Opt. Call A Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2002A, 4/14 at 100.00 AA– 5.125%, 10/01/35 – AGM Insured (Alternative Minimum Tax) Miami-Dade County, Florida, Public Facilities Revenue Bonds, Jackson Health System, Series 12/15 at 100.00 Aa3 2005A, 5.000%, 6/01/32 – NPFG Insured Miami-Dade County, Florida, Public Facilities Revenue Bonds, Jackson Health System, Series 6/15 at 100.00 Aa3 2005B, 5.000%, 6/01/25 – NPFG Insured Miami-Dade County, Florida, Transit System Sales Surtax Revenue Bonds, Series 2008, 5.000%, 7/18 at 100.00 AA 7/01/35 – AGM Insured Miami-Dade County, Florida, Water and Sewer System Revenue Bonds, Refunding Series 2008B, No Opt. Call AA– 5.250%, 10/01/22 – AGM Insured Miami-Dade County, Florida, Water and Sewer System Revenue Bonds, Series 2013A, 10/22 at 100.00 Aa3 5.000%, 10/01/42 Northern Palm Beach County Improvement District, Florida, Revenue Bonds, Water Control and Improvement Development Unit 9B, Series 2005: 5.000%, 8/01/23 – NPFG Insured 8/15 at 102.00 A 5.000%, 8/01/29 – NPFG Insured 8/15 at 102.00 A Okaloosa County, Florida, Water and Sewer Revenue Bonds, Series 2006, 5.000%, 7/01/36 – 7/16 at 100.00 AA– AGM Insured Orange County Health Facilities Authority, Florida, Hospital Revenue Bonds, Orlando Health, Inc., 4/22 at 100.00 A Series 2012A, 5.000%, 10/01/42 Orange County School Board, Florida, Certificates of Participation, Series 2007A, 5.000%, 8/17 at 100.00 Aa2 8/01/27 – FGIC Insured Orange County, Florida, Tourist Development Tax Revenue Bonds, Series 2006, 5.000%, 10/01/31 – 10/16 at 100.00 AA– SYNCORA GTY Insured Osceola County, Florida, Transportation Revenue Bonds, Osceola Parkway, Series 2004: 5.000%, 4/01/21 – NPFG Insured 4/14 at 100.00 Aa3 5.000%, 4/01/23 – NPFG Insured 4/14 at 100.00 Aa3 Palm Bay, Florida, Utility System Revenue Bonds, Palm Bay Utility Corporation, Series 2003, 4/14 at 100.00 Aa3 5.000%, 10/01/20 – NPFG Insured Palm Beach County Housing Finance Authority, Florida, Multifamily Housing Revenue Bonds, Westlake 7/14 at 100.00 AA– Apartments Phase II, Series 2002, 5.150%, 7/01/22 – AGM Insured (Alternative Minimum Tax) Palm Beach County School Board, Florida, Certificates of Participation, Series 2004A, 5.000%, 8/14 at 100.00 AA– (4) 8/01/24 (Pre-refunded 8/01/14) – FGIC Insured Palm Beach County School Board, Florida, Certificates of Participation, Series 2007E, 5.000%, 8/17 at 100.00 AA– 8/01/27 – NPFG Insured Palm Beach County Solid Waste Authority, Florida, Revenue Bonds, Series 2002B, 0.000%, No Opt. Call AA+ (4) 10/01/14 – AMBAC Insured (ETM) Pasco County, Florida, Water and Sewer Revenue Bonds, Series 2006 Refunding, 5.000%, 4/16 at 100.00 AA 10/01/36 – AGM Insured Polk County, Florida, Utility System Revenue Bonds, Series 2004A, 5.000%, 10/01/24 10/14 at 100.00 Aa3 (4) (Pre-refunded 10/01/14) – FGIC Insured Port Saint Lucie. Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, 7/17 at 100.00 A Series 2007, 5.000%, 7/01/33 – NPFG Insured Port St. Lucie, Florida, Utility System Revenue Bonds, Refunding Series 2009: 5.250%, 9/01/35 – AGC Insured 9/18 at 100.00 AA– 5.000%, 9/01/35 – AGC Insured 9/18 at 100.00 AA– Port St. Lucie, Florida, Utility System Revenue Bonds, Series 2004, 5.000%, 9/01/21 9/14 at 100.00 AA– (4) (Pre-refunded 9/01/14) – NPFG Insured Reedy Creek Improvement District, Orange and Osceola Counties, Florida, General Obligation 6/15 at 100.00 Aa3 Bonds, Series 2005B, 5.000%, 6/01/25 – AMBAC Insured Saint Lucie County School Board, Florida, Certificates of Participation, Master Lease Program, 7/14 at 100.00 AA– (4) Series 2004A, 5.000%, 7/01/24 (Pre-refunded 7/01/14) – AGM Insured Seminole County, Florida, Water and Sewer Revenue Bonds, Refunding & Improvement Series 1992, No Opt. Call Aa2 (4) 6.000%, 10/01/19 – NPFG Insured (ETM) Seminole County, Florida, Water and Sewer Revenue Bonds, Refunding & Improvement Series 1992, No Opt. Call Aa2 6.000%, 10/01/19 – NPFG Insured St. Lucie County, Florida, Utility System Revenue Refunding Bonds, Series 1993: 5.500%, 10/01/15 – FGIC Insured (ETM) No Opt. Call N/R (4) 5.500%, 10/01/21 – FGIC Insured (ETM) No Opt. Call N/R (4) St. Petersburg, Florida, Sales Tax Revenue Bonds, Professional Sports Facility, Series 2003: 5.125%, 10/01/20 – AGM Insured 4/14 at 100.00 A1 5.125%, 10/01/21 – AGM Insured 4/14 at 100.00 A1 Tallahassee, Florida, Energy System Revenue Bonds, Series 2005, 5.000%, 10/01/29 – NPFG Insured 10/15 at 100.00 AA Tamarac, Florida, Utility System Revenue Bonds, Series 2009, 5.000%, 10/01/39 – AGC Insured 10/19 at 100.00 Aa2 Tampa, Florida, Healthcare System Revenue Bonds, Allegany Health System – St. Joseph’s 4/14 at 100.00 Aaa Hospital, Series 1993, 5.125%, 12/01/23 – NPFG Insured (ETM) Tampa, Florida, Revenue Bonds, University of Tampa, Series 2006, 5.000%, 4/01/35 – CIFG Insured 4/16 at 100.00 A3 Tampa-Hillsborough County Expressway Authority, Florida, Revenue Bonds, Refunding Series No Opt. Call A 2012B, 5.000%, 7/01/42 Volusia County School Board, Florida, Certificates of Participation, Series 2005B, 5.000%, 8/15 at 100.00 Aa3 8/01/24 – AGM Insured Volusia County, Florida, Gas Tax Revenue Bonds, Series 2004, 5.000%, 10/01/21 (Pre-refunded 10/14 at 100.00 AA– (4) 10/01/14) – AGM Insured Volusia County, Florida, School Board Certificates of Participation, Master Lease Program 8/17 at 100.00 Aa3 Series 2007, 5.000%, 8/01/32 – AGM Insured Volusia County, Florida, Tax Revenue Bonds, Tourist Development, Series 2004, 5.000%, 12/14 at 100.00 A2 12/01/24 – AGM Insured Total Florida Georgia – 2.3% (1.5% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2004, 5.000%, 11/01/22 11/14 at 100.00 AA– (4) (Pre-refunded 11/01/14) – AGM Insured Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2009B, 5.375%, 11/01/39 – 11/19 at 100.00 AA– AGM Insured Augusta, Georgia, Water and Sewerage Revenue Bonds, Series 2004, 5.250%, 10/01/39 – 10/14 at 100.00 AA– AGM Insured Cherokee County Water and Sewerage Authority, Georgia, Revenue Bonds, Refunding Series 2007, 8/20 at 100.00 AA 4.000%, 8/01/26 College Park Business and Industrial Development Authority, Georgia, Revenue Bonds, Public 9/14 at 102.00 AA– (4) Safety Project, Series 2004, 5.250%, 9/01/23 (Pre-refunded 9/01/14) – NPFG Insured Fulton County Development Authority, Georgia, Revenue Bonds, Georgia Tech Molecular Science Building, Series 2004: 5.250%, 5/01/19 – NPFG Insured 5/14 at 100.00 Aa3 5.250%, 5/01/20 – NPFG Insured 5/14 at 100.00 Aa3 5.000%, 5/01/36 – NPFG Insured 5/14 at 100.00 Aa3 Greene County Development Authority, Georgia, Health System Revenue Bonds, Catholic Health No Opt. Call Aa2 East Issue, Series 2012, 4.250%, 11/15/42 Gwinnett County Hospital Authority, Georgia, Revenue Anticipation Certificates, Gwinnett 7/19 at 100.00 A+ Hospital System Inc. Project, Series 2007C, 5.500%, 7/01/39 – AGM Insured Total Georgia Hawaii – 0.0% (0.0% of Total Investments) Hawaii Department of Budget and Finance, Special Purpose Revenue Bonds, Hawaii Pacific University, Series 2013A: 6.625%, 7/01/33 7/23 at 100.00 BB+ 6.875%, 7/01/43 7/23 at 100.00 BB+ Total Hawaii Idaho – 0.8% (0.5% of Total Investments) Idaho Health Facilities Authority, Revenue Bonds, Saint Luke’s Health System Project, Series 3/22 at 100.00 A 2012A, 5.000%, 3/01/47 – AGM Insured Idaho Housing and Finance Association, Grant and Revenue Anticipation Bonds, Federal Highway Trust Funds, Series 2006: 5.000%, 7/15/23 – NPFG Insured 7/16 at 100.00 Aa3 5.000%, 7/15/24 – NPFG Insured 7/16 at 100.00 Aa3 Total Idaho Illinois – 10.2% (6.8% of Total Investments) Bedford Park, Illinois, General Obligation Bonds, Series 2004A, 5.250%, 12/15/20 – AGM Insured 12/14 at 100.00 AA– Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien 1/20 at 100.00 AA– Refunding Series 2010C, 5.250%, 1/01/35 – AGC Insured Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, 1/16 at 100.00 A Series 2005A, 5.250%, 1/01/24 – NPFG Insured Chicago, Illinois, Water Revenue Bonds, Refunding Second Lien Series 2012-2, 5.000%, 11/01/42 11/22 at 100.00 AA Cook County Community College District 508, Illinois, General Obligation Bonds, Chicago City 12/23 at 100.00 AA Colleges, Series 2013, 5.250%, 12/01/43 De Witt, Ford, Livingston, Logan, Mc Lean and Tazewell Community College District 540, 12/17 at 100.00 Aa2 Illinois, General Obligation Bonds, Series 2007, 3.000%, 12/01/26 – AGM Insured Illinois Educational Facilities Authority, Revenue Bonds, Field Museum of Natural History, 11/23 at 100.00 A2 Series 2002, 5.500%, 11/01/36 Illinois Educational Facilities Authority, Revenue Bonds, Robert Morris College, Series 2000, 6/14 at 100.00 Baa1 5.800%, 6/01/30 – NPFG Insured Illinois Finance Authority, Revenue Bonds, Centegra Health System, Series 2012, 5.000%, 9/01/38 9/22 at 100.00 A– Illinois Finance Authority, Revenue Bonds, Advocate Health Care Network, Series 2012, No Opt. Call AA 5.000%, 6/01/42 Illinois Finance Authority, Revenue Bonds, Rehabilitation Institute of Chicago, Series 2013A, 7/23 at 100.00 A– 6.000%, 7/01/43 Illinois Finance Authority, Revenue Bonds, The Carle Foundation, Series 2011A, 6.000%, 8/21 at 100.00 AA– 8/15/41 – AGM Insured Illinois Finance Authority, Revenue Bonds, The University of Chicago, Series 2012A, 5.000%, 10/01/51 10/21 at 100.00 Aa1 Illinois State, General Obligation Bonds, Refunding Series 2012: 5.000%, 8/01/21 No Opt. Call A– 5.000%, 8/01/22 No Opt. Call A– 5.000%, 8/01/23 No Opt. Call A– 5.000%, 8/01/24 8/22 at 100.00 A– 5.000%, 8/01/25 8/22 at 100.00 A– Illinois State, General Obligation Bonds, Series 2013, 5.500%, 7/01/38 7/23 at 100.00 A– Illinois Toll Highway Authority, State Toll Highway Authority Revenue Bonds, Series 2006A-1, 7/16 at 100.00 AA– 5.000%, 1/01/24 – AGM Insured Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Tender Option Bond Trust 4304, No Opt. Call AA– 18.345%, 1/01/21 (IF) (5) Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Capital Appreciation Refunding Series 2010B-1: 0.000%, 6/15/45 – AGM Insured No Opt. Call AAA 0.000%, 6/15/46 – AGM Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AAA Project, Series 2002A, 0.000%, 12/15/35 – AGM Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Tender Option Bond Trust 3861: 15.339%, 6/15/18 (IF) (5) No Opt. Call AAA 13.834%, 6/15/42 (IF) (5) 6/20 at 100.00 AAA Schaumburg, Illinois, General Obligation Bonds, Series 2004B: 5.000%, 12/01/22 (Pre-refunded 12/01/14) – FGIC Insured 12/14 at 100.00 AAA 5.000%, 12/01/23 (Pre-refunded 12/01/14) – FGIC Insured 12/14 at 100.00 AAA Southwestern Illinois Development Authority, Health Facility Revenue Bonds, Memorial Group, 11/23 at 100.00 BB+ Inc., Series 2013, 7.625%, 11/01/48 Southwestern Illinois Development Authority, School Revenue Bonds, Triad School District 2, No Opt. Call A+ Madison County, Illinois, Series 2006, 0.000%, 10/01/25 – NPFG Insured Williamson & Johnson Counties Community Unit School District 2, Marion, Illinois, General Obligation Bonds, Series 2011: 7.000%, 12/01/21 – AGM Insured 12/20 at 100.00 AA– 7.000%, 12/01/22 – AGM Insured 12/20 at 100.00 AA– 7.000%, 12/01/23 – AGM Insured 12/20 at 100.00 AA– 7.000%, 12/01/26 – AGM Insured 12/20 at 100.00 AA– 7.250%, 12/01/29 – AGM Insured 12/20 at 100.00 AA– 7.250%, 12/01/30 – AGM Insured 12/20 at 100.00 AA– Total Illinois Indiana – 6.2% (4.1% of Total Investments) Indiana Finance Authority, Hospital Revenue Bonds, Community Health Network Project, Series 5/23 at 100.00 A 2012A, 5.000%, 5/01/42 Indiana Finance Authority, Midwestern Disaster Relief Revenue Bonds, Ohio Valley Electric 6/22 at 100.00 BBB– Corporation Project, Series 2012A, 5.000%, 6/01/39 – AGM Insured Indiana Finance Authority, Private Activity Bonds, Ohio River Bridges East End Crossing 7/23 at 100.00 BBB Project, Series 2013A, 5.250%, 1/01/51 (Alternative Minimum Tax) Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2010B., 12/20 at 100.00 Aa2 5.000%, 12/01/37 Indiana Health Facility Financing Authority, Revenue Bonds, Community Hospitals of Indiana, 5/15 at 100.00 N/R (4) Series 2005A, 5.000%, 5/01/35 (Pre-refunded 5/01/15) – AMBAC Insured Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 A+ NPFG Insured Indianapolis Local Public Improvement Bond Bank Bonds, Indiana, PILOT Infrastructure Project 1/20 at 100.00 Aa2 Revenue Bonds, Series 2010F, 5.000%, 1/01/35 – AGM Insured Indianapolis Local Public Improvement Bond Bank, Indiana, Series 1999E, 0.000%, 2/01/28 – No Opt. Call AA AMBAC Insured Indianapolis Local Public Improvement Bond Bank, Indiana, Waterworks Project Series 2009A, 1/19 at 100.00 AA– 5.500%, 1/01/38 – AGC Insured Shoals, Indiana, Exempt Facilities Revenue Bonds, National Gypsum Company Project, Series 11/23 at 100.00 N/R 2013, 7.250%, 11/01/43 (Alternative Minimum Tax) Valparaiso, Indiana, Exempt Facilities Revenue Bonds, Pratt Paper LLC Project, Series 2013, 1/24 at 100.00 N/R 7.000%, 1/01/44 (Alternative Minimum Tax) Vigo County Hospital Authority, Indiana, Revenue Bonds, Union Hospital, Series 2007, 9/17 at 100.00 N/R 5.800%,9/01/47 Total Indiana Iowa – 1.3% (0.8% of Total Investments) Iowa Finance Authority, Health Facilities Revenue Bonds, UnityPoint Health Project, Series 2/23 at 100.00 Aa3 2013A, 5.250%, 2/15/44 Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: 5.375%, 6/01/38 6/15 at 100.00 B+ 5.500%, 6/01/42 6/15 at 100.00 B+ 5.625%, 6/01/46 6/15 at 100.00 B+ Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 6/17 at 100.00 B+ 5.600%, 6/01/34 Total Iowa Kansas – 0.7% (0.4% of Total Investments) Kansas Turnpike Authority, Revenue Bonds, Series 2004A-2, 5.000%, 9/01/23 (Pre-refunded 9/14 at 101.00 AA– (4) 9/01/14) – AGM Insured Neosho County Unified School District 413, Kansas, General Obligation Bonds, Series 2006: 5.000%, 9/01/27 (Pre-refunded 9/01/14) – AGM Insured 9/14 at 100.00 A2 (4) 5.000%, 9/01/29 (Pre-refunded 9/01/14) – AGM Insured 9/14 at 100.00 A2 (4) Total Kansas Kentucky – 2.9% (1.9% of Total Investments) Kenton County School District Finance Corporation, Kentucky, School Building Revenue Bonds, 6/14 at 100.00 Aa3 (4) Series 2004, 5.000%, 6/01/20 (Pre-refunded 6/01/14) – NPFG Insured Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro 6/20 at 100.00 BBB+ Medical Health System, Series 2010A, 6.000%, 6/01/30 Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue Bonds, Downtown Crossing Project, Convertible Capital Appreciation Series 2013C: 0.000%, 7/01/43 7/31 at 100.00 Baa3 0.000%, 7/01/46 7/31 at 100.00 Baa3 Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue Bonds, Downtown Crossing Project, Series 2013A: 5.750%, 7/01/49 7/23 at 100.00 Baa3 6.000%, 7/01/53 7/23 at 100.00 Baa3 Kentucky State Property and Buildings Commission, Revenue Bonds, Project 93, Refunding Series 2009: 5.250%, 2/01/20 – AGC Insured 2/19 at 100.00 AA– 5.250%, 2/01/24 – AGC Insured 2/19 at 100.00 AA– Kentucky Turnpike Authority, Economic Development Road Revenue Bonds, Revitalization Project, 7/16 at 100.00 AA+ Series 2006B, 5.000%, 7/01/25 – AMBAC Insured Total Kentucky Louisiana – 4.5% (3.0% of Total Investments) Jefferson Parish Hospital District1, Louisiana, Hospital Revenue Bonds, West Jefferson Medical 1/21 at 100.00 AA– Center, Refunding Series 2011A, 6.000%, 1/01/39 – AGM Insured Lafayette City and Parish, Louisiana, Utilities Revenue Bonds, Series 2004, 5.250%, 11/01/22 11/14 at 100.00 A+ (4) (Pre-refunded 11/01/14) – NPFG Insured Louisiana Public Facilities Authority, Revenue Bonds, Baton Rouge General Hospital, Series 7/14 at 100.00 A (4) 2004, 5.250%, 7/01/24 (Pre-refunded 7/01/14) – NPFG Insured Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2005A: 5.000%, 5/01/25 (Pre-refunded 5/01/15) – FGIC Insured 5/15 at 100.00 Aa1 (4) 5.000%, 5/01/26 (Pre-refunded 5/01/15) – FGIC Insured 5/15 at 100.00 Aa1 (4) 5.000%, 5/01/27 (Pre-refunded 5/01/15) – FGIC Insured 5/15 at 100.00 Aa1 (4) Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 4.750%, 5/01/39 – AGM Insured (UB) 5/16 at 100.00 Aa1 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 38 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006, Residuals 660-1, 16.435%, 5/16 at 100.00 Aa1 5/01/34 – NPFG Insured (IF) Total Louisiana Maine – 0.1% (0.0% of Total Investments) Maine Health and Higher Educational Facilities Authority Revenue Bonds, Eastern Maine Medical 7/23 at 100.00 Baa1 Center Obligated Group Issue, Series 2013, 5.000%, 7/01/43 Maryland – 0.4% (0.2% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A, 5.250%, 9/16 at 100.00 BB+ 9/01/28 – SYNCORA GTY Insured Massachusetts – 2.5% (1.7% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 AA+ Commonwealth Contract Assistance Secured, Refunding Series 2010B, 5.000%, 1/01/35 Massachusetts Development Finance Agency, Resource Recovery Revenue Refunding Bonds, 11/17 at 100.00 BB+ Covanta Energy Project, Series 2012B, 4.875%, 11/01/42 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Harvard University, 12/19 at 100.00 AAA Tender Option Bond Trust 2010-20W, 13.656%, 12/15/34 (IF) (5) Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 8/15 at 100.00 AA+ (4) 5.000%, 8/15/23 (Pre-refunded 8/15/15) – AGM Insured (UB) Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 2/17 at 100.00 AA+ 8/01/46 – AGM Insured (UB) (5) University of Massachusetts Building Authority, Senior Lien Project Revenue Bonds, Series 11/14 at 100.00 AA (4) 2004-1, 5.375%, 11/01/20 (Pre-refunded 11/01/14) – AMBAC Insured Total Massachusetts Michigan – 3.4% (2.3% of Total Investments) Detroit City School District, Wayne County, Michigan, Unlimited Tax School Building and Site No Opt. Call AA Improvement Bonds, Series 2001A, 6.000%, 5/01/29 – AGM Insured (UB) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, 7/22 at 100.00 BBB+ Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 Detroit, Michigan, General Obligation Bonds, Series 2001A-1, 5.375%, 4/01/18 – NPFG Insured (6) 4/14 at 100.00 A Detroit, Michigan, Sewage Disposal System Revenue Bonds, Series 2001D-2, 0.320%, 7/01/32 (7) 7/14 at 100.00 A Michigan Public Power Agency, AFEC Project Revenue Bonds, Series 2012A, 5.000%, 1/01/43 1/22 at 100.00 A2 Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Series 10/21 at 100.00 Aa3 2011-II-A, 5.375%, 10/15/41 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 6/22 at 100.00 Aa2 2009C, 5.000%, 12/01/48 Wayne Charter County, Michigan, Limited Tax General Obligation Airport Hotel Revenue Bonds, 6/14 at 100.00 A Detroit Metropolitan Wayne County Airport, Series 2001A, 5.250%, 12/01/25 – NPFG Insured Total Michigan Minnesota – 0.9% (0.6% of Total Investments) Minneapolis, Minnesota, Health Care System Revenue Bonds, Fairview Health Services, Series 11/18 at 100.00 AA– 2008B, 6.500%, 11/15/38 – AGC Insured Minnesota State, General Obligation Bonds, Various Purpose, Refunding Series 2010D, No Opt. Call AA+ 5.000%, 8/01/18 Total Minnesota Missouri – 0.5% (0.3% of Total Investments) Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, 2/22 at 100.00 A1 Heartland Regional Medical Center, Series 2012, 5.000%, 2/15/43 St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village 9/23 at 100.00 A– of Sunset Hills, Series 2013A, 5.875%, 9/01/43 St. Louis, Missouri, Airport Revenue Bonds, Lambert-St. Louis International Airport, Series No Opt. Call A 2005, 5.500%, 7/01/29 – NPFG Insured Total Missouri Montana – 0.2% (0.2% of Total Investments) Montana Facility Finance Authority, Hospital Revenue Bonds, Benefits Health System Obligated 1/21 at 100.00 AA– Group, Series 2011A, 5.750%, 1/01/31 – AGM Insured Nebraska – 2.8% (1.8% of Total Investments) Lincoln County Hospital Authority 1, Nebraska, Hospital Revenue and Refunding Bonds, Great No Opt. Call A– Plains Regional Medical Center Project, Series 2012, 5.000%, 11/01/42 Lincoln, Nebraska, Electric System Revenue Bonds, Series 2007A, 4.500%, 9/01/37 – FGIC 9/17 at 100.00 AA Insured (UB) (5) Municipal Energy Agency of Nebraska, Power Supply System Revenue and Refunding Bonds, Series 4/19 at 100.00 AA+ 2009A, 5.375%, 4/01/39 – BHAC Insured Nebraska Public Power District, General Revenue Bonds, Series 2005A, 5.000%, 1/01/25 7/15 at 100.00 AA– (4) (Pre-refunded 7/01/15) – AGM Insured Total Nebraska Nevada – 3.6% (2.4% of Total Investments) Clark County School District, Nevada, General Obligation Bonds, Refunding Series 2005A, 6/15 at 101.00 AA– 5.000%, 6/15/19 – FGIC Insured Clark County School District, Nevada, General Obligation Bonds, Series 2004B, 5.000%, 6/14 at 100.00 AA– 6/15/18 – AGM Insured Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2009C, 5.000%, 7/01/26 – 7/19 at 100.00 AA– AGM Insured Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 AA– International Airport, Series 2010A, 5.250%, 7/01/39 – AGM Insured Clark County, Nevada, Subordinate Lien Airport Revenue Bonds, Series 2004A-2, 5.125%, 7/14 at 100.00 A+ 7/01/25 – FGIC Insured Henderson, Nevada, General Obligation Bonds, Sewer Series 2004, 5.000%, 6/01/34 (Pre-refunded 12/14 at 100.00 AA (4) 12/01/14) – FGIC Insured Total Nevada New Jersey – 4.3% (2.9% of Total Investments) Essex County Improvement Authority, New Jersey, Guaranteed Revenue Bonds, Project Consolidation, Series 2004: 5.125%, 10/01/21 – NPFG Insured 10/14 at 100.00 Aa2 5.125%, 10/01/22 – NPFG Insured 10/14 at 100.00 Aa2 New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A: 5.000%, 7/01/22 – NPFG Insured 7/14 at 100.00 A 5.000%, 7/01/23 – NPFG Insured 7/14 at 100.00 A 5.000%, 7/01/29 – NPFG Insured 7/14 at 100.00 A New Jersey Turnpike Authority, Revenue Bonds, Refunding Series 2005D-1, 5.250%, 1/01/26 – No Opt. Call AA– AGM Insured New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.000%, 1/01/21 – AGM Insured 1/15 at 100.00 AA– Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 B1 4.625%, 6/01/26 6/17 at 100.00 B1 4.750%, 6/01/34 6/17 at 100.00 B2 Washington Township Board of Education, Mercer County, New Jersey, General Obligation Bonds, No Opt. Call Aa3 Series 2005, 5.250%, 1/01/26 – AGM Insured Total New Jersey New Mexico – 1.3% (0.9% of Total Investments) San Juan County, New Mexico, Gross Receipts Tax Revenue Bonds, Refunding Subordinate Series 6/15 at 100.00 A+ 2005, 5.000%, 6/15/25 – NPFG Insured University of New Mexico, System Improvement Subordinated Lien Revenue Bonds, Series 2007A, 6/17 at 100.00 AA 5.000%, 6/01/36 – AGM Insured Total New Mexico New York – 6.6% (4.4% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 2/15 at 100.00 A Hospital, Series 2004, 5.000%, 8/01/23 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Cornell 7/20 at 100.00 Aa1 University, Series 2010A, 5.000%, 7/01/35 Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005F, 5.000%, 3/15/24 – AMBAC Insured Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 A 2/15/47 – NPFG Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A, 6/16 at 100.00 A 5.000%, 12/01/25 – FGIC Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5.000%, 5/21 at 100.00 AA– 5/01/36 – AGM Insured Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue 2/21 at 100.00 Aa2 Bonds, Unity Hospital of Rochester Project, Series 2010, 5.500%, 8/15/40 New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project 3/19 at 100.00 AA– PILOT, Series 2009A, 7.000%, 3/01/49 – AGC Insured 85 New York City, New York, General Obligation Bonds, Fiscal Series 2005F-1, 5.000%, 9/01/21 – 9/15 at 100.00 AA AMBAC Insured New York City, New York, General Obligation Bonds, Fiscal Series 2005F-1, 5.000%, 9/01/21 9/15 at 100.00 Aa2 (4) (Pre-refunded 9/01/15) – AMBAC Insured New York City, New York, General Obligation Bonds, Fiscal Series 2005M, 5.000%, 4/01/26 – 4/15 at 100.00 AA FGIC Insured New York State Thruway Authority, General Revenue Bonds, Series 2005F, 5.000%, 1/01/26 – 1/15 at 100.00 A AMBAC Insured New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/30 – 7/15 at 100.00 AA– AGM Insured New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Series 2004A-1: 5.000%, 3/15/23 (Pre-refunded 3/15/14) – FGIC Insured 3/14 at 100.00 AAA 5.000%, 3/15/25 (Pre-refunded 3/15/14) – FGIC Insured 3/14 at 100.00 AAA New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005B, 5.000%, 3/15/25 (Pre-refunded 3/15/15) – AGM Insured Onondaga Civic Development Corporation, New York, Revenue Bonds, St. Joseph’s Hospital Health 7/22 at 100.00 BB Center Project, Series 2012, 5.000%, 7/01/42 Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding Subordinate Lien Series 2013A: 5.000%, 11/15/28 No Opt. Call A+ 0.000%, 11/15/31 No Opt. Call A+ 0.000%, 11/15/32 No Opt. Call A+ Total New York North Carolina – 1.9% (1.3% of Total Investments) Gaston County Industrial Facilities and Pollution Control Financing Authority, North Carolina, National 8/15 at 100.00 N/R Gypsum Company Project Exempt Facilities Revenue Bonds, Series 2005, 5.750%, 8/01/35 (Alternative Minimum Tax) Mooresville, North Carolina, Enterprise System Revenue Bonds, Series 2004: 5.000%, 5/01/22 (Pre-refunded 5/01/14) – FGIC Insured 5/14 at 100.00 AA– (4) 5.000%, 5/01/26 (Pre-refunded 5/01/14) – FGIC Insured 5/14 at 100.00 AA– (4) North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Duke University 6/22 at 100.00 AA Health System, Series 2012A, 5.000%, 6/01/42 North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Vidant Health, 6/22 at 100.00 A+ Refunding Series 2012A, 5.000%, 6/01/36 Raleigh Durham Airport Authority, North Carolina, Airport Revenue Bonds, Series 2005A: 5.000%, 5/01/23 – AMBAC Insured 5/15 at 100.00 Aa3 5.000%, 5/01/24 – AMBAC Insured 5/15 at 100.00 Aa3 Total North Carolina North Dakota – 0.8% (0.5% of Total Investments) Grand Forks, North Dakota, Health Care System Revenue Bonds, Altru Health System Obligated 12/21 at 100.00 A– Group, Series 2012, 5.000%, 12/01/35 Grand Forks, North Dakota, Sales Tax Revenue Bonds, Alerus Project, Series 2005A: 5.000%, 12/15/22 – NPFG Insured 12/15 at 100.00 Aa3 5.000%, 12/15/23 – NPFG Insured 12/15 at 100.00 Aa3 5.000%, 12/15/24 – NPFG Insured 12/15 at 100.00 Aa3 Williston, North Dakota, Multifamily Housing Revenue Bonds, Eagle Crest Apartments LLC 9/23 at 100.00 N/R Project, Series 2013, 7.750%, 9/01/38 Total North Dakota Ohio – 7.5% (5.0% of Total Investments) Akron, Bath and Copley Joint Township Hospital District, Ohio, Hospital Revenue Bonds, 5/22 at 100.00 A1 Children’s Hospital Medical Center, Improvement & Refunding Series 2012, 5.000%, 11/15/42 Allen County, Ohio, Hospital Facilities Revenue Bonds, Catholic Health Partners, Refunding and Improvement Series 2012A: 5.000%, 5/01/33 5/22 at 100.00 AA– 4.000%, 5/01/33 5/22 at 100.00 AA– 5.000%, 5/01/42 5/22 at 100.00 AA– Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B Cleveland State University, Ohio, General Receipts Bonds, Series 2004, 5.250%, 6/01/24 6/14 at 100.00 A+ (4) (Pre-refunded 6/01/14) – FGIC Insured Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2004, 12/14 at 100.00 AA (4) 5.250%, 12/01/25 (Pre-refunded 12/01/14) – AGM Insured Columbus, Ohio, Tax Increment Financing Bonds, Easton Project, Series 2004A, 5.000%, 12/01/22 6/14 at 100.00 N/R (4) (Pre-refunded 6/01/14) – AMBAC Insured Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, 5/22 at 100.00 Aa2 Improvement Series 2012A, 5.000%, 11/01/42 Hamilton City School District, Ohio, General Obligation Bonds, Series 2005, 5.000%, 12/01/24 – 6/15 at 100.00 Baa1 NPFG Insured Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006A, 4.250%, 12/01/32 – 12/16 at 100.00 A+ AMBAC Insured JobsOhio Beverage System, Ohio, Statewide Liquor Profits Revenue Bonds, Senior Lien Series 1/23 at 100.00 AA 2013A, 5.000%, 1/01/38 (UB) (5) JobsOhio Beverage System, Ohio, Statewide Senior Lien Liquor Profits Revenue Bonds, Tender Option Bond Trust 1157: 17.677%, 1/01/38 (IF) (5) 1/23 at 100.00 AA 17.677%, 1/01/38 (IF) (5) 1/23 at 100.00 AA 17.677%, 1/01/38 (IF) (5) 1/23 at 100.00 AA 17.677%, 1/01/38 (IF) (5) 1/23 at 100.00 AA 17.669%, 1/01/38 (IF) (5) 1/23 at 100.00 AA 17.609%, 1/01/38 (IF) (5) 1/23 at 100.00 AA Middletown City School District, Butler County, Ohio, General Obligation Bonds, Refunding Series 2007: 5.250%, 12/01/27 – AGM Insured No Opt. Call A2 5.250%, 12/01/31 – AGM Insured No Opt. Call A2 Muskingum County, Ohio, Hospital Facilities Revenue Bonds, Genesis HealthCare System Obligated 2/23 at 100.00 BB+ Group Project, Series 2013, 5.000%, 2/15/48 Southeastern Ohio Port Authority, Hospital Facilities Revenue Bonds, Memorial Health System Obligated Group Project, Refunding and Improvement Series 2012: 5.750%, 12/01/32 12/22 at 100.00 N/R 6.000%, 12/01/42 12/22 at 100.00 N/R University of Akron, Ohio, General Receipts Bonds, Federally Taxable Build America Bonds, 1/20 at 100.00 AA– Series 2010B, 5.000%, 1/01/29 – AGM Insured Total Ohio Oklahoma – 2.8% (1.8% of Total Investments) Oklahoma Capitol Improvement Authority, State Facilities Revenue Bonds, Series 2005F: 5.000%, 7/01/24 – AMBAC Insured 7/15 at 100.00 AA 5.000%, 7/01/27 – AMBAC Insured 7/15 at 100.00 AA Oklahoma City Water Utilities Trust, Oklahoma, Water and Sewer Revenue Bonds, Series 2010: 5.375%, 7/01/40 7/21 at 100.00 AAA 5.000%, 7/01/40 7/21 at 100.00 AAA Oklahoma Housing Finance Agency, GNMA Collateralized Single Family Mortgage Revenue Bonds, No Opt. Call AA+ Series 1987A, 7.997%, 8/01/18 (Alternative Minimum Tax) Oklahoma Municipal Power Authority, Power Supply System Revenue Bonds, Series 2007, 4.500%, 1/17 at 100.00 A 1/01/47 – FGIC Insured University of Oklahoma, Student Housing Revenue Bonds, Series 2004, 5.000%, 7/01/22 – 7/14 at 100.00 Aa3 AMBAC Insured Total Oklahoma Oregon – 0.5% (0.3% of Total Investments) Oregon Department of Administrative Services, Certificates of Participation, Series 2005A, 5/15 at 100.00 AA (4) 5.000%, 5/01/25 (Pre-refunded 5/01/15) – AGM Insured Oregon Department of Administrative Services, State Lottery Revenue Bonds, Series 2011A, 4/21 at 100.00 AAA 5.250%, 4/01/31 Total Oregon Pennsylvania – 5.6% (3.8% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewer Revenue Bonds, Series 2010, 5.000%, 12/20 at 100.00 AA– 6/01/40 – AGM Insured Commonwealth Financing Authority, Pennsylvania, State Appropriation Lease Bonds, Series 2006A, 6/16 at 100.00 AA 5.000%, 6/01/26 – AGM Insured (UB) Dauphin County General Authority, Pennsylvania, Health System Revenue Bonds, Pinnacle Health 6/22 at 100.00 A System Project, Series 2012A, 5.000%, 6/01/42 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 AA– 5.000%, 1/01/40 – AGM Insured Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue 8/20 at 100.00 AA Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 5/15 at 100.00 A 2005A, 5.000%, 5/01/28 – NPFG Insured Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 AA– Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/26 – 6/16 at 100.00 A+ AMBAC Insured Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital 7/22 at 100.00 BB+ Revenue Bonds, Temple University Health System Obligated Group, Series 2012A, 5.625%, 7/01/42 Philadelphia, Pennsylvania, Airport Revenue Bonds, Series 2010A, 5.000%, 6/15/40 – AGM Insured 6/20 at 100.00 AA– Pittsburgh and Allegheny County Sports and Exhibition Authority, Pennsylvania, Hotel Room 8/20 at 100.00 AA– Excise Tax Revenue Bonds, Refunding Series 2010, 5.000%, 2/01/35 – AGC Insured Pittsburgh and Allegheny County Sports and Exhibition Authority, Pennsylvania, Sales Tax 8/20 at 100.00 AA– Revenue Bonds, Refunding Series 2010, 5.000%, 2/01/31 – AGM Insured Radnor Township School District, Delaware County, Pennsylvania, General Obligation Bonds, 8/15 at 100.00 Aa2 Series 2005B, 5.000%, 2/15/30 – AGM Insured Reading School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2005: 5.000%, 1/15/22 – AGM Insured 1/16 at 100.00 AA– 5.000%, 1/15/23 – AGM Insured 1/16 at 100.00 AA– Total Pennsylvania Puerto Rico – 0.7% (0.4% of Total Investments) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/30 7/15 at 100.00 AA+ (4) (Pre-refunded 7/01/15) – SYNCORA GTY Insured Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2003G, 5.250%, 7/14 at 100.00 BBB 7/01/19 – FGIC Insured Puerto Rico Municipal Finance Agency, Series 2005C, 5.250%, 8/01/21 – CIFG Insured No Opt. Call AA– Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/41 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/45 – NPFG Insured No Opt. Call AA– Total Puerto Rico Rhode Island – 1.0% (0.7% of Total Investments) Providence Housing Development Corporation, Rhode Island, FHA-Insured Section 8 Assisted 7/14 at 100.00 A Mortgage Revenue Refunding Bonds, Barbara Jordan Apartments, Series 1994A, 6.750%, 7/01/25 – NPFG Insured Rhode Island Health & Educational Building Corporation, Higher Education Auxiliary Enterprise 9/14 at 100.00 A1 (4) Revenue Bonds, Series 2004A, 5.500%, 9/15/24 (Pre-refunded 9/15/14) – AMBAC Insured Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A: 6.125%, 6/01/32 6/14 at 100.00 BBB+ 6.250%, 6/01/42 6/14 at 100.00 BBB– Total Rhode Island South Carolina – 4.4% (2.9% of Total Investments) Anderson County School District 5, South Carolina, General Obligation Bonds, Series 2008, No Opt. Call Aa1 Trust 1181, 9.766%, 8/01/15 – AGM Insured (IF) Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, Series 2004A: 5.250%, 8/15/22 (Pre-refunded 8/15/14) – NPFG Insured 8/14 at 100.00 A (4) 5.250%, 8/15/23 (Pre-refunded 8/15/14) – NPFG Insured 8/14 at 100.00 A (4) 5.250%, 8/15/25 (Pre-refunded 8/15/14) – NPFG Insured 8/14 at 100.00 A (4) Saint Peters Parish/Jasper County Public Facilities Corporation, South Carolina, Installment 4/21 at 100.00 AA– Purchase Revenue Bonds, County Office Building Projects, Series 2011A, 5.250%, 4/01/44 – AGC Insured South Carolina JOBS Economic Development Authority, Industrial Revenue Bonds, South Carolina 2/23 at 100.00 A Electric and Gas Company, Series 2013, 4.000%, 2/01/28 South Carolina Jobs-Economic Development Authority, Hospital Revenue Bonds, Palmetto Health, 8/21 at 100.00 AA– Refunding Series 2011A, 6.500%, 8/01/39 – AGM Insured South Carolina Transportation Infrastructure Bank, Revenue Bonds, Series 2007A, 4.500%, 10/16 at 100.00 A1 10/01/34 – SYNCORA GTY Insured Spartanburg Regional Health Services District, Inc., South Carolina, Hospital Revenue 4/22 at 100.00 A1 Refunding Bonds, Series 2012A, 5.000%, 4/15/32 Total South Carolina Tennessee – 0.4% (0.3% of Total Investments) Chattanooga Health, Educational and Housing Facility Board, Tennessee, Hospital Revenue Bonds, 1/23 at 100.00 A+ Catholic Health Initiatives, Series 2013A, 5.250%, 1/01/45 Texas – 9.0% (6.0% of Total Investments) Bexar County, Texas, Venue Project Revenue Bonds, Refunding Series 2010, 5.500%, 8/15/49 – 8/19 at 100.00 AA– AGM Insured Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Improvement Series 2013C, 11/22 at 100.00 A+ 5.125%, 11/01/43 (Alternative Minimum Tax) Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding and Improvement 11/21 at 100.00 A+ Bonds, Series 2012C, 5.000%, 11/01/45 – AGM Insured Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, Tender Option 10/23 at 100.00 AA+ Bond Trust 2013- 9A, 18.365%, 4/01/53 (IF) Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Refunding Bonds, Series 5/14 at 100.00 A 2001B, 5.250%, 11/15/40 – NPFG Insured Houston, Texas, First Lien Combined Utility System Revenue Bonds, First Lien Series 2004A: 5.250%, 5/15/24 – FGIC Insured 5/14 at 100.00 AA 5.250%, 5/15/25 – NPFG Insured 5/14 at 100.00 AA Hutto Independent School District, Williamson County, Texas, General Obligation Bonds, 8/21 at 100.00 A Refunding Series 2012A, 5.000%, 8/01/46 Irving, Texas, Hotel Occupancy Tax Revenue Bonds, Series 2014B, 5.000%, 8/15/43 (WI/DD, 8/19 at 100.00 BBB+ Settling 2/20/14) 60 Lower Colorado River Authority, Texas, Revenue Refunding and Improvement Bonds, Series 5/14 at 100.00 A1 2001A, 5.000%, 5/15/21 McCamey County Hospital District, Texas, General Obligation Bonds, Series 2013: 5.750%, 12/01/33 12/25 at 100.00 Baa2 6.125%, 12/01/38 12/25 at 100.00 Baa2 North Central Texas Health Facilities Development Corporation, Texas, Revenue Bonds, 8/22 at 100.00 AA Children’s Medical Center Dallas Project, Series 2012, 5.000%, 8/15/32 Tarrant Regional Water District, Texas, Water Revenue Bonds, Refunding and Improvement 3/22 at 100.00 AAA Series 2012, 5.000%, 3/01/52 Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series No Opt. Call A3 2012, 5.000%, 12/15/30 Waco Health Facilities Development Corporation, Texas, Hillcrest Health System Project, FHA 8/16 at 100.00 A (4) Insured Mortgage Revenue Bonds, Series 2006A, 5.000%, 8/01/31 (Pre-refunded 8/01/16) – NPFG Insured Ysleta Independent School District Public Facility Corporation, Texas, Lease Revenue Refunding 5/14 at 100.00 AA– Bonds, Series 2001, 5.375%, 11/15/24 – AMBAC Insured Total Texas Utah – 1.2% (0.8% of Total Investments) Utah Transit Authority, Sales Tax Revenue Bonds, Series 2008A, 5.000%, 6/15/32 – AGM 6/18 at 100.00 AAA Insured (UB) (5) Virginia – 1.9% (1.3% of Total Investments) Fairfax County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Inova 5/22 at 100.00 AA+ Health System, Series 2012A, 5.000%, 5/15/40 Loudoun County Industrial Development Authority, Virginia, Lease Revenue Bonds, Public Safety 6/14 at 100.00 AA+ (4) Facilities, Series 2003A, 5.250%, 12/15/20 (Pre-refunded 6/15/14) – AGM Insured Roanoke Industrial Development Authority, Virginia, Hospital Revenue Bonds, Carillion Health 7/20 at 100.00 AA– System Obligated Group, Series 2005B, 5.000%, 7/01/38 15 Roanoke Industrial Development Authority, Virginia, Hospital Revenue Bonds, Carillion Health 7/20 at 100.00 AA– (4) System Obligated Group, Series 2005B, 5.000%, 7/01/38 (Pre-refunded 7/01/20) Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012A, 5.000%, 7/01/52 No Opt. Call BBB– Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012B: 0.000%, 7/01/32 No Opt. Call BBB– 0.000%, 7/01/33 No Opt. Call BBB– 0.000%, 7/01/34 No Opt. Call BBB– 0.000%, 7/01/35 No Opt. Call BBB– Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, 95 Express Lanes LLC 1/22 at 100.00 BBB– Project, Series 2012, 5.000%, 1/01/40 (Alternative Minimum Tax) Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River 7/22 at 100.00 BBB– Crossing, Opco LLC Project, Series 2012, 5.500%, 1/01/42 (Alternative Minimum Tax) Total Virginia Washington – 6.6% (4.4% of Total Investments) Central Puget Sound Regional Transit Authority, Washington, Sales Tax and Motor Vehicle Excise 8/14 at 100.00 AAA Tax Bonds, Series 1999, 4.750%, 2/01/28 – FGIC Insured Grant County Public Utility District 2, Washington, Revenue Bonds, Wanapum Hydroelectric 1/15 at 100.00 AA (4) Development, Series 2005A, 5.000%, 1/01/29 (Pre-refunded 1/01/15) – FGIC Insured King County School District 401, Highline, Washington, General Obligation Bonds, Series 2004, 12/14 at 100.00 AA+ (4) 5.000%, 10/01/24 (Pre-refunded 12/01/14) – FGIC Insured King County, Washington, General Obligation Sewer Bonds, Series 2009, Trust 1W, 9.729%, 1/19 at 100.00 Aa1 1/01/39 – AGC Insured (IF) (5) King County, Washington, Sewer Revenue Bonds, Series 2007, 5.000%, 1/01/42 – AGM Insured 7/17 at 100.00 AA+ King County, Washington, Sewer Revenue Bonds, Tender Option Bond Trust 3090, 13.766%, 7/17 at 100.00 AA+ 7/01/32 – AGM Insured (IF) (5) Port of Seattle, Washington, Revenue Bonds, Intermediate Lien Series 2005A, 5.000%, 3/01/35 – 3/15 at 100.00 A+ NPFG Insured Snohomish County Public Utility District 1, Washington, Generation System Revenue Bonds, No Opt. Call Aaa Series 1989, 6.650%, 1/01/16 – FGIC Insured (ETM) Tacoma, Washington, Solid Waste Utility Revenue Refunding Bonds, Series 2006: 5.000%, 12/01/24 – SYNCORA GTY Insured 12/16 at 100.00 AA 5.000%, 12/01/25 – SYNCORA GTY Insured 12/16 at 100.00 AA 5.000%, 12/01/26 – SYNCORA GTY Insured 12/16 at 100.00 AA Washington Health Care Facilities Authority, Revenue Bonds, Seattle Children’s Hospital, 10/22 at 100.00 AA Refunding Series 2012B, 5.000%, 10/01/30 Washington Health Care Facilities Authority, Revenue Bonds, Seattle Children’s Hospital, 10/22 at 100.00 AA Series 2012A, 5.000%, 10/01/42 Washington State, General Obligation Bonds, Series 2009, Trust 1212, 13.833%, 7/01/14 – AGM No Opt. Call AA+ Insured (IF) Total Washington West Virginia – 2.4% (1.6% of Total Investments) West Virginia Economic Development Authority, State Lottery Revenue Bonds, Series 2010A, 6/20 at 100.00 AAA 5.000%, 6/15/40 West Virginia Hospital Finance Authority, Hospital Revenue Bonds, West Virginia United Health 6/23 at 100.00 A System Obligated Group, Refunding and Improvement Series 2013A, 5.500%, 6/01/44 Total West Virginia Wisconsin – 2.0% (1.3% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, 7/21 at 100.00 A Inc., Series 2012A, 5.000%, 7/15/25 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Froedtert Health Inc. 10/22 at 100.00 AA– Obligated Group, Series 2012A, 5.000%, 4/01/42 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Gundersen Lutheran, 10/21 at 100.00 A+ Series 2011A, 5.250%, 10/15/39 Wisconsin State, General Obligation Bonds, Series 2004-3, 5.250%, 5/01/20 – FGIC Insured 5/14 at 100.00 AA Wisconsin State, General Obligation Bonds, Series 2004-3, 5.250%, 5/01/20 (Pre-refunded 5/14 at 100.00 Aa2 (4) 5/01/14) – FGIC Insured Total Wisconsin $ 2,196,253 Total Municipal Bonds (cost $2,037,825,105) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value CORPORATE BONDS – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 565 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/19 N/R $ 101,648 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 3.000% 7/15/55 N/R $ 723 Total Corporate Bonds (cost $35,995) Total Long-Term Investments (cost $2,037,861,100) Floating Rate Obligations – (6.7)% Variable Rate Demand Preferred Shares, at Liquidation Value – (47.5)% (9) Other Assets Less Liabilities – 3.4% Net Assets Applicable to Common Shares – 100% $ 1,403,850,442 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — Corporate Bonds — — Total $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2014, the cost of investments was $1,949,954,403. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2014, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments $ 72,715,792 All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group ("Standard & Poor's"), Moody’s Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Directors. For fair value measurement disclosure purposes, investment classified as Level 3. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 31.5%. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Municipal Opportunity Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 1, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 1, 2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 1, 2014
